Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 05/21/2021 is acknowledged.
Newly submitted claim 15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
First, claim 15 does no link the elected claims to the withdrawn claim 14 as applicant asserted on the remarks. 
Even though claim 14 uses similar languages to the claim 15, such as “means for separating light sample” and “means for imaging the spectral components”, the claim 15 is depending on the claim 1 which requires another means for separating the light sample (dispersing element in the claim 1) and another means for imaging the spectral component (detector element in the claim 1). 
As a result claim 15 is claiming entire new sets of recited means in addition to the already existing representative means (a dispersive element and a detector) of the claim 1.  
Second, neither claim 14 nor claim 15 was supported by the originally submitted application. Nowhere in the specification discloses those “means for separating the light sample” or “means for imaging the spectral components”, other than above recited a dispersive element and a detector.

Third, for claim 15, in arguendo, even if the examiner considers the means for separating the light sample as a dispersive element, and the means for imaging the spectral components as the detector of the claim 1, the originally filed application does not support multiple dispersive elements nor detectors and this leads to an entirely distinctive inventive concepts from the originally claimed inventions which requires only one of those means. 
At last, the claim 15 invokes 112 f interpretation which requires further burdens to interpret the scope of the invention based upon the specification of instant application or possible 112b/a rejections along with. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
As a result, current office action is including the examination of elected claims 1-6 only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeannotte et al. (US 20180313796 hereinafter Jeannotte) and in further view of Gigler et al. (US 20180113074 Gigler). 
As to claim 1, Jeannotte teaches a spectrometer for analyzing a light sample (title and abstract, FIG.2A general diagram for chromatography and FIG. 4 details of 140 in FIG. 2A) comprising: 
at least one light-coupling element (12 and 350 in FIG. 4); 
a variable entrance slit (DMD 8 in FIG. 4); 
a dispersive element for separating the light samples into its spectral components (350 in FIG. 4 and [0117]); 
a detector element (38 in FIG. 4 and 190 in FIG. 2A); and 
a control and evaluation unit for determining a spectrum of the light sample, wherein the variable entrance slit is implemented by a first spatial modulation element comprising a plurality of pixels ([0117], [0302] and DMD inherently requires a control evaluation unit to properly operate micro-mirrors in DMD), 
wherein the individual pixels can be arranged which are independently arrangeable relative to one another by the control and evaluation unit (each micromirrors in DMD, [0117]), and wherein so that the entrance slit has a width that is variable depending on a measurement situation occurring during operation ([0117] inherent characteristics for controllable DMD). 
However, Jeannotte does not explicitly disclose the individual pixels are arranged in order to implement the entrance slit during operation in such a manner that 
Gigler teaches the individual pixels (micromirrors in 17 FIG 1) are arranged in order to implement the entrance slit during operation in such a manner that at least part of the light incident from the light-coupling element is passed on to the dispersive element (FIG 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Jeannotte by having the individual pixels being arranged in order to implement the entrance slit during operation in such a manner that at least part of the light incident from the light-coupling element is passed on to the dispersive element for the benefit including optimal configuration of wavelength ranges without moving optical components macroscopically. 
As to claim 2, Jeannotte when modified by Gigler teaches the spectrometer according to claim 1. 
Jeannotte further teaches the first spatial modulation element is configured as a first micro-mirror array, and wherein the plurality of pixels are implemented by a plurality of micro-mirrors ([0117]).
As to claim 3, Jeannotte when modified by Gigler teaches the spectrometer according to claim 1. 
While Jeannotte does not explicitly disclose the at least one light- coupling element is designed as an optical waveguide or as an optical waveguide bundle in the same embodiment, still Jeannotte discloses the at least one light- coupling element is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Jeannotte by having discloses the at least one light- coupling element is designed as an optical waveguide or as an optical waveguide bundle for the benefit including high SNR by reducing background noise in the input beam and minimizing the loss of input beam.
As to claim 4, Jeannotte when modified by Gigler teaches the spectrometer according to claim 1. 
However, Jeannotte does not explicitly disclose the first spatial modulation element is located on the optical path in front of the dispersive element and, furthermore, between the dispersive element and the detector element, the pixels are arranged in a first partial region of the first spatial modulation element that, during operation, the light incident from the light-coupling element is at least partially transmitted to the dispersive element, and that the pixels are arranged in a second partial region of the first spatial modulation element that, during operation, the spectral components of the light sample to be examined are sequentially directed onto the detector element.
Gigler teaches the first spatial modulation element (17 in FIG 1)(21) is located on the optical path in front of the dispersive element (15 or 21 in FIG 1) and, furthermore, between the dispersive element (15 or 21) and the detector element (47), the pixels are arranged in a first partial region of the first spatial modulation element that, during operation, the light incident from the light-coupling element is at least partially 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Jeannotte by having the first spatial modulation element is located on the optical path in front of the dispersive element and, furthermore, between the dispersive element and the detector element, the pixels are arranged in a first partial region of the first spatial modulation element that, during operation, the light incident from the light-coupling element is at least partially transmitted to the dispersive element, and that the pixels are arranged in a second partial region of the first spatial modulation element that, during operation, the spectral components of the light sample to be examined are sequentially directed onto the detector element for the benefit including efficient configuration of optimal wavelength ranges for each measurement without moving other optical components macroscopically. 
As to claim 5, Jeannotte when modified by Gigler teaches the spectrometer according to claim 1. 
However, Jeannotte does not explicitly disclose a second spatial modulation element comprising a plurality of pixels is provided, wherein each pixel can be separately arranged by the control and evaluation unit, wherein the second spatial modulation element is arranged on the optical path between the dispersive element and the detector element, wherein the control and evaluation unit deflects the plurality of 
Gigler (FIG 1) teaches a second spatial modulation element (43) comprising a plurality of pixels is provided (43 micromirrors), wherein each pixel can be separately arranged by the control and evaluation unit ([0022 and 0023] inherent properties for micromirrors), wherein the second spatial modulation element is arranged on the optical path between the dispersive element (21) and the detector element (47), wherein the control and evaluation unit deflects the plurality of pixels of the second spatial modulation element during operation such that the spectral components of the light sample to be examined are sequentially deflected onto the detector element ([0022 and 0023] and [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Jeannotte by having a second spatial modulation element comprising a plurality of pixels is provided, wherein each pixel can be separately arranged by the control and evaluation unit, wherein the second spatial modulation element is arranged on the optical path between the dispersive element and the detector element, wherein the control and evaluation unit deflects the plurality of pixels of the second spatial modulation element during operation such that the spectral components of the light sample to be examined are sequentially deflected onto the detector element for the benefit including improve SNR by avoiding to direct unnecessary band to the detector. 
As to claim 6, Jeannotte when modified by Gigler teaches the spectrometer according to claim 1. 
Jeannotte further teaches the detector element is configured as an individual detector (reference detector 38 or light detection unit 190 such as PD).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
As to the claim 1, the applicant argues that Jeannotte (US 20180313796) does not disclose a spectrometer where in a micro mirror array is used as variable entrance slit. 
Before the response, the examiner points out the argument is not clear whether the applicant is arguing that Jeannotte does not disclose a spectrometer itself or Jeannotte does disclose a spectrometer but not disclose a micro mirror array or does disclose a spectrometer and a micro mirror array but the micro mirror array was not used as variable entrance slit or Jeannotte does neither disclose a spectrometer nor micro mirror array etc.
For the purpose of response and clarification the examiner would understand that as Jeannotte does not disclose a spectrometer nor micro mirror array nor micro mirror array being used as a variable entrance slit. 
First, Jeannotte clearly disclose a spectrometer used for chromatography which is shown throughout the reference (abstract, [0007], [0014] etc.). 

Applicant further argues that DMD 8 is arranged behind the spectral dispersing element and thus DMD has totally different function compared to the inventive first spatial modulation element to select one of a plurality of beams. 
However, it is not persuasive with following reasons. 
First, DMD inherently perform spatial modulation (Digital micromirror device is designed to control spatial modulation of beams in micro scale). 
Second, nowhere in the claim requires that the entrance slit should be located before the spectral dispersing element. 
The claim merely requires a variable entrance slit and a dispersive element as a separate component of the spectrometer but the claim is silent of what being their relative positions. 
As a result, the applicant is arguing a limitation which is not claimed, (such as a relative position between the variable entrance slit and the dispersive element) and it is not persuasive.
Applicant further argues that 12 in Fig.4 is not variable slit, or Gigler does not teach the variable entrance slit, however, the examiner is clearly indicating DMD 8 of Jeannotte as a variable entrance slit. 
Therefore, the rejection is proper and thus maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886